Exhibit 10.1
 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of November 29,
2010, by and between Oteegee Innovations Inc., a Nevada Corporation (the
“Purchaser” or the “Company” or “OTGI”), and Alain Champagne and parties ( the
“Seller”).
 
WHEREAS, the Purchaser desires to purchase 100% interest in the mining property
known as  The Abigail Property (Hereinafter referred to as “The Property” or
“Purchased Assets”) according to the attached Executive Summary in Schedule
1.1.  The Property is located in the James Bay, Quebec, Canada region, and more
precisely in the Nemaska area.  It is covered by NTS sheets 320/12 and
320/13.  It is made up of a total of 222 claims or 11,844 hectares (118.5 km2)
 
WHEREAS, the Seller desires to sell to the Purchaser 100% of the Abigail
Property on the terms and conditions set forth in this Agreement;
 
NOW THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties agree as
follows:

 
ARTICLE I
PURCHASE AND SALE OF ASSETS
 
1.1           Sale and Transfer of Assets.  On and subject to the terms and
conditions set forth in this Agreement, Seller agrees to sell, convey, transfer,
assign and deliver to Purchaser, and Purchaser agrees to purchase and acquire
from Seller, free and clear of any encumbrances, all of Seller’s right, title,
and interest in and to the assets of Seller as set forth on Schedule 1.1
attached hereto (“Purchased Assets”) at the Closing in consideration for the
payment by Purchaser of the Purchase Price as specified below in Section 1.3.

 
1.2   No Assumption of Liabilities.  The Purchaser shall in no event assume or
be responsible for any liabilities, liens, security interests, claims,
obligations or encumbrances of Seller, contingent or otherwise, unless expressly
stated herein.

 
1.3   Consideration.  Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, in consideration of the aforesaid sale,
assignment, transfer and delivery of the Purchased Assets, Purchaser will issue
15,000,000 shares of OTGI common stock $0.001 par value per share to the
shareholders of the Seller as set forth below, and will pay the sum of $250,000
(the “Purchase Price”).
 
·  
The 15,000,000 common shares of OTGI will distributed as follows:

 

  François Champagne :  2,500,000 shares;         Therese Proulx : 3,000,000
shares;         Alain Champagne:  2,000,000 shares;         Nicole Arpin:
1,750,000 shares;         Richard Robillard: 3,000,000 shares;         Victor
Cantore: 2,250,000 shares;         Paule Francoeur: 500,000 shares.

                                    
 
1

--------------------------------------------------------------------------------

 
 
b.  
The initial cash payment of $250,000 will be paid as follows: One Hundred
Thousand ($100,000) paid within 90 days of executing the Agreement, and a second
payment of One Hundred and Fifty Thousand ($150,000) due within 180 days of
executing the Agreement.

 
c.  
After spending a total amount of $2,500,000 on the Property, $250,000 and an
additional 1,000,000 shares of OTGI shall be delivered to the Seller.

 
d.  
After spending a total amount of $5,000,000 on the Property a further $250,000
and 1,000,000 shares of OTGI shall be delivered to the Seller.

 
e.  
If a feasibility study is put in place an additional $250,000 and 1,000,000
shares of OTGI shall be delivered to the Seller.

 
f.  
If a bankable feasibility is put in place a further $500,000 and 2,000,000
shares of OTGI will delivered to the Seller.

 
1.4           Royalty.    In the event the Property becomes a commercial
producing property of any mineral deposit, OTGI agrees to pay the Seller a 3%
net smelter return.
 
a.  
Payment of Royalty hereunder shall be due and payable within thirty (30)
business days after the sale proceeds are received from any purchaser mined from
the Property.

 
b.  
All payments required hereunder may be mailed or delivered to any single
depository as the Holder may instruct.  If the Owner makes a payment or payments
on account of the Royalty in accordance with the provisions of this instrument,
it will have no further responsibility for distribution of the Royalty.  All
charges of the agent, trustee or depository will be borne solely by the parties
receiving payments of Royalty.  The delivery or the deposit in the mail of any
payment hereunder on or before the due date thereof shall be deemed timely
payment hereunder.

 
c.  
Records, Inspection and Audit: Within ninety (90) days following the end of each
calendar year, commencing with the year in which the Property is brought into
commercial production (not inclusive of any bulk sampling programs), the Owner
shall deliver to the Holder a statement of the Royalty paid for said calendar
year.  The Holder shall have the right within a period of three (3) months from
receipt of such statements to inspect the Owner’s books and records relating
thereto and to conduct an independent audit of such books and records at its own
cost and expense.

 
d.  
Objections:  If the Holder does not request an inspection of Owner’s books and
records during the three-month period referred to in the preceding paragraph,
all payments of Royalty for the annual period will be considered final and in
full satisfaction of all obligations of the Owner with respect thereto.  If the
Holder disputes any calculation of Royalty, the Holder shall deliver to the
Owner a written notice (the "Objection Notice") describing and setting forth a
specific objection within sixty (60) days after receipt by the Holder of the
final statement.  If such audit determines that there has been a deficiency or
an excess in the payment made to the Holder, such deficiency or excess will be
resolved by adjusting the next payment due hereunder.  The Holder will pay all
the costs and expenses of such audit unless a deficiency of five (5%) percent or
more of the amount due is determined to exist.  The Owner will pay the costs and
expenses of such audit if a deficiency of five (5%) percent or more of the
amount due is determined to exist.  All books and records used and kept by the
Owner to calculate the Royalty due hereunder will be kept in accordance with
generally accepted accounting principles.

 
 
2

--------------------------------------------------------------------------------

 
 
e.  
Evidence of Maintenance of the Claims:  Owner shall deliver to the Holder, not
later than the date two weeks prior to the date for the payment of annual claim
maintenance fees, evidence that the fee has been paid on a timely basis.

 
f.  
Inurement:  The Royalty reserved herein shall run with the land and be binding
on all subsequent owners of the Property, including any amendments, relocations,
patents of the same or additional or alternative rights to mine as may be
conferred by any changes in the mineral laws of the Province of Quebec.

 
g.  
Assignments by Holder:  Holder may transfer, pledge, mortgage, charge or
otherwise encumber all or any part of its right, title and interest in and to
its Royalty reserved hereunder; provided, however, that Owner shall be under no
obligation to make its payments hereunder to such assignee, transferee, pledge
or other third party until Owner’s receipt of Notice concerning the assignment
or transfer.

 
1.5            Entity Formation.  OTGI shall hold the Property under its wholly
owned subsidiary Tucana Exploration.
 
1.6            Work Commitment.  OTGI shall secure a minimum financing of
$300,000 for an initial exploration program involving an airborne geological
survey to begin no later May 16, 2011
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Purchaser that the statements contained in
this Article II are correct and complete as of the date hereof:
 
2.1.           Authority: Enforceablity.  Seller is a group of individuals who
own the Property and have the authority to enter into this Agreement.  This
Agreement and any other agreements delivered together with this Agreement or in
connection herewith have been duly authorized, executed and delivered by Seller
and are valid and binding agreements enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights generally and to general principles of equity; and Seller has
full power and authority necessary to enter into this Agreement, and such other
agreements delivered together with this Agreement or in connection herewith and
to perform its obligations hereunder and under all other agreements entered into
by Seller relating hereto.
 
 
3

--------------------------------------------------------------------------------

 


2.2.           Approvals; Consents.  Seller has, and on the Closing Date will
have, the right, power and authority to enter into this Agreement and to sell,
transfer and deliver the Purchased Assets and to perform all undertakings and
obligations hereunder.  No approval, authorization, consent, order or other
action of, or filing with, any third party, including without limitation, any
public, governmental, administrative or regulatory authority, agency or body
(collectively, “consents”), is required in connection with the execution,
delivery and/or performance of this Agreement by Seller or the consummation of
the transactions contemplated hereby.
 
2.3.           Liens.  Seller has good and marketable title to the Purchased
Assets and has full power and authority to sell, assign and transfer to the
Purchaser all of the Purchased Assets free and clear of restrictions on or
conditions to transfer or assignment, and free and clear of mortgages, liens,
pledges, charges, encumbrances, equities, claims, covenants, conditions, or
restrictions.  All of the Purchased Assets are in good operating condition and
repair, ordinary wear and tear excepted.
 
2.4.           Applicable Laws.  Seller has complied with all applicable laws,
rules and regulations of the City, County, State and federal government as
required except for which non-compliance would not have a material adverse
effect on the business, operations or financial condition of the Seller.


2.5.           Material Information.  No material fact regarding the Purchased
Assets has been omitted which would reasonably affect a prudent investor’s
decision to purchase the Purchased Assets being sold to Purchaser herein; and
the information furnished by or on behalf of Seller in connection with its sale
of the Purchased Assets and the transactions contemplated hereby do not contain
any untrue statement of a material fact, or omit to state a material fact,
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.


2.6.           No Brokers.  No broker, finder or intermediary has been employed
by or on behalf of Seller in connection with the transactions contemplated
hereby, and to the best knowledge of Seller there is no such person entitled, as
a result of Purchaser’s action, to any fee or commission upon the consummation
of the transactions contemplated hereby.


2.7.           Legal Proceedings.  To the best knowledge of the Seller, there is
no (a) legal proceeding pending or threatened, against, involving or affecting
the Seller and/or any of its respective assets or rights, including the
Purchased Assets; (b) judgment, decree, injunction, rule, or order of any
governmental entity applicable to the Seller that has had or is reasonably
likely to have, either individually or in the aggregate, a material adverse
effect; (c) legal proceeding pending or threatened, against the Seller that
seeks to restrain, enjoin or delay the consummation of this Agreement or any of
the other transactions contemplated by this Agreement or that seeks damages in
connection therewith; or (d) injunction, of any type.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
PURCHASER'S REPRESENTATIONS
 
Purchaser hereby represents and warrants to Seller that the statements contained
in this Article III are correct and complete as of the date hereof:
 
3.1.           Due Incorporation.  Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  Purchaser is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of Purchaser or its subsidiaries.
 
3.2.           Authority; Enforceability.  This Agreement and any other
agreements delivered together with this Agreement or in connection herewith have
been duly authorized, executed and delivered by Purchaser and are valid and
binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity; and Purchaser has full corporate
power and authority necessary to enter into this Agreement and such other
agreements delivered together with this Agreement or in connection herewith and
to perform its obligations hereunder and under all other agreements entered into
by Purchaser relating hereto.
 
3.3.           No Brokers.  No broker, finder or intermediary has been employed
by or on behalf of Purchaser in connection with the transactions contemplated
hereby, and there is no such person entitled, as a result of Purchaser’s action,
to any fee or commission upon the consummation of the transactions contemplated
hereby.
 
3.4.           Valid Issuance.  The Common Stock, when issued pursuant to this
Agreement, will be duly and validly authorized and issued, fully paid and
non-assessable. The issuance of the Securities to Shareholders is exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to an exemption provided by Section 4(2) and Rule
506 promulgated thereunder. The Common Stock shall bear the following or similar
legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
THE CLOSING
 
4.1.           The Closing.  The closing (“Closing”) of the transactions
contemplated by this Agreement shall take place at the offices of the Seller on
November 29, 2010 (“the Closing Date”).
 
4.2           Seller's Obligations at Closing.  At the Closing, Seller shall
deliver or cause to be delivered to Purchaser:
 
4.2.1.           Instruments transferring to Purchaser all right, title and
interest in and to Purchased Assets, or such other forms as Purchaser may
reasonably request.
 
4.2.2.           Such other items as may be reasonably necessary for the Closing
to occur.
 
4.3.           Cooperation by Seller.  Seller, at any time before or after the
Closing Date, will execute, acknowledge, and deliver any further assignments,
conveyances, and other assurances, documents, and instruments of transfer,
reasonably requested by Purchaser, and will take any other Seller consistent
with the terms of this Agreement that may reasonably be requested by Purchaser
for the purpose of assigning, transferring, granting, conveying, and confirming
to Purchaser, or reducing to possession, any or all property to be conveyed and
transferred by this Agreement.
 
4.4.           Purchaser's Obligations at Closing.  Purchaser will deliver the
required consideration; and such other items as may be reasonably necessary for
the Closing to occur.


4.4.1.           share certificates registered in the name of the shareholders
of the Sellers as set forth in 1.3 Consideration.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE V
GENERAL


5.1.           Indemnities.


(a) Seller shall indemnify, defend and hold Purchaser, each of the officers,
agents and directors and current shareholders of Purchaser as of the Closing
Date, harmless against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies,
including, without limitation, reasonable attorneys' fees (collectively,
“Losses”), that it shall incur or suffer, which directly or indirectly arise out
of, result from, or relate to any breach, or failure to perform, any of Seller's
representations, warranties, covenants, or agreements in this Agreement or in
any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Seller under this Agreement.  The indemnification described herein
shall also apply in the event of an assertion against Purchaser, or the
Purchased Assets, by any person, entity, government or subdivision thereof, of
any claim, demand, penalty, fine, or tax accruing prior to the Closing.    The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


(b) Upon Notice to Seller specifying in reasonable detail the basis
therefore.  Purchaser may set off any amount to which it may be entitled under
this Article V against amounts otherwise payable under this Agreement.  Neither
the exercise nor the failure to exercise such right of setoff shall limit
Purchaser in any manner in the enforcement of any other remedies that may be
available to it.


5.2.           Confidentiality.                                Each party hereto
agrees with the other party that, unless and until the transactions contemplated
by this Agreement have been consummated, they and their representatives will
hold in strict confidence all data and information obtained with respect to
another party or any subsidiary thereof from any representative, officer,
director or employee, or from any books or records or from personal inspection,
of such other party, and shall not use such data or information or disclose the
same to others, except:  (i)  to the extent such data is a matter of public
knowledge or is required by law to be published; and (ii)  to the extent that
such data or information must be used or disclosed in order to consummate the
transactions contemplated by this Agreement.


5.3.           Transition.  Seller shall cooperate and shall use best efforts to
assist Purchaser in the smooth transition of the ownership of the Purchased
Assets and in the preservation for Purchaser of the goodwill of Seller’s
advertisers, customers, suppliers, and others having business relations with
Sellers and related to the Purchased Assets.
 
5.4.           Effect of Heading.  The subject headings of the paragraphs and
subparagraphs of this Agreement are included for purposes of convenience only
and shall not affect the construction or interpretation of any of its
provisions.
 
5.5.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Fax or PDF copies
of signatures shall be treated as originals for all purposes.
 
5.6.           Schedules.  All schedules referred to herein shall be deemed
incorporated by reference in their entirety as though fully set forth at the
places to which they are referred.  Unless otherwise stated, all references to
schedules are references to schedules to this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
5.7.           Gender.  Wherever appropriate in this Agreement, plural shall be
deemed also to refer to the singular, the neuter shall be deemed to refer to the
masculine, and vice versa.
 
5.8.           Parties in Interest.  Nothing in this Agreement whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third person any right of
subrogation or Seller over or against any party to this Agreement.
 
5.9.           Assignment.  This Agreement shall be binding on, and shall inure
to the benefit of, the parties to it and their respective heirs, legal
representatives, successors and assigns; provided, however, no party may assign
any or all of its rights under this Agreement without the prior written consent
of the others.
 
5.10.          Survival. All representations, warrants and covenants contained
in this Agreement shall survive the Closing and remain in full force and effect
until the third anniversary of the Closing Date.
 
5.11.          Governing Law; Waiver of Jury Trial.  All questions concerning
the construction, interpretation and validity of this Agreement shall be
governed by and construed and enforced in accordance with the domestic laws of
the Province of Quebec without giving effect to any choice or conflict of law
provision or rule (whether in the Province of Quebec or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
Province of Quebec.  In furtherance of the foregoing, the internal law of the
Province of Quebec will control the interpretation and construction of this
Agreement, even if under such jurisdiction's choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.
 
BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY SELLER, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO
 
5.12.           Submission to Jurisdiction.  Any legal action or proceeding with
respect to this Agreement must be brought in the courts of the Province of
Quebec or the appropriate federal court located in the Province of Quebec and,
by execution and delivery of this Agreement, the parties hereby accept for
themselves and in respect to their property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  The parties hereby irrevocably waive, in
connection with any such Seller or proceeding, any objection, including, without
limitation, any objection to the venue or based on the grounds of forum
non-convenience, which it may now or hereafter have to the bringing of any such
Seller or proceeding in such respective jurisdictions.
 
 
8

--------------------------------------------------------------------------------

 
 
5.13.          Injunctive Relief.  The Parties agree that a breach of this
Agreement may cause Purchaser irreparable harm for which monetary damages are
not adequate.  In addition to all other available legal remedies, Purchaser
shall have the right to injunctive relief to enforce this Agreement.
 
5.14.          Severability.  It is the desire and intent of the parties that
the provisions of this Agreement be enforced to the fullest extent permissible
under the law and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, in the event that any provision of this
Agreement would be held in any jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
5.15.           Expenses.  Each of Seller and Purchaser will bear its own costs
and expenses (including, without limitation, fees and expenses of attorneys,
accountants, investment bankers and other advisors) incurred in connection with
this Agreement and the transactions contemplated hereby.
 
5.16.           Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by facsimile
addressed as follows:


If to Seller:  303-4584 St.-Denis, street, Montreal, QC, Canada, H2J2L3
FAX: 514-221-4285
If to Purchaser:    3651 Lindell Rd. Suite D155, Las Vegas, NV, 89103
FAX: 416-855-2124


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of  the date so delivered, mailed or faxed.
 
5.17.            Entire Agreement; Modification; Waiver.  This Agreement and the
exhibits attached hereto constitute the entire agreement between the parties
pertaining to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations and understandings of the
parties.  No supplement, modification, or amendment of this Agreement shall be
binding unless executed in writing by all parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
party making the waiver.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.

 

For: Oteegee Innovations Inc.   Alain Champagne           By:
______________________________________   By:
______________________________________           Name:
____________________________________   Name:
____________________________________           Title:
_____________________________________   Title:
_____________________________________  

 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------